Citation Nr: 0734707	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  02-03 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1975 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In connection with this appeal, the veteran testified at 
personal hearings before a Decision Review Officer, sitting 
at the RO in June 2002, and the undersigned Veteran's Law 
Judge, sitting at the RO in May 2007; transcripts of these 
hearings are associated with the claims file.  At the May 
2007 hearing, the veteran requested that his appeal on the 
issue of a rating in excess of 50 percent for service-
connected migraines be withdrawn.  That being the case, the 
only issue before the Board at this time is the veteran's 
claim for a TDIU rating.

In January 2005, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review. 


FINDINGS OF FACT

1. The veteran is service-connected for migraines, evaluated 
as 50 percent disabling. 

2. The veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant a TDIU rating herein 
constitutes a complete grant of the benefit sought on appeal, 
no further action is required to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006)) and the implementing regulations.

The veteran contends that his migraine headaches, currently 
evaluated at 50 percent, are severe enough to prevent him 
from obtaining employment.  Therefore, he claims that he is 
entitled to a TDIU rating.  

A total disability evaluation may be assigned where the 
schedular evaluation is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
fail to meet the percentage standards as set forth in 38 
C.F.R. § 4.16(a). 

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The RO considered the 
veteran's claim for a TDIU rating under § 4.16(a) and 
determined correctly that the veteran, with one service-
connected disability rated at only 50 percent, does not meet 
the schedular criteria for a TDIU rating.

The Board notes that it is may not assign an extraschedular 
TDIU rating unless such rating has been first considered by 
the RO.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001), 
citing Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995).  
However, the Board may still consider whether referral for 
extraschedular consideration is required.  Floyd, supra; see 
also Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In 
the present case, the Board observes that the AOJ considered 
referring the issue to the Director, Compensation and Pension 
Services in the March 2002 statement of the case, but 
declined to do so.  Thus, the Board may properly assign an 
extraschedular TDIU rating without further consideration by 
the AOJ.

The veteran's service-connected disability of migraines is 
currently assigned the maximum 50 percent rating allowed by 
the rating criteria.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.  The veteran indicated that his migraines began 
affecting his ability to work full time in 1978 and that he 
was last employed in 1995 when he was fired because he missed 
too much work due to the frequency and severity of his 
migraines.  Additionally, he has stated that subsequent 
efforts to obtain employment were unsuccessful because on 
days he was supposed to start work he was sick.  The Board 
notes that there is no documentation of record regarding the 
veteran's employment history.

The veteran's VA treatment records dated from January 2000 to 
December 2005 show continuous complaint and treatment of 
migraine headaches.  These records also note difficulty in 
finding suitable and effective treatments for the veteran's 
migraines, either because of side effects or noncompliance.  
Additionally, the Board observes apparent deterioration of 
the veteran's ability to communicate and interact effectively 
with others when experiencing a migraine, as evidenced by 
April 2005 VA Medical Center records of physician phone 
consultations.

At his July 2000 VA examination, the veteran reported that 
his headaches were associated with nausea and vomiting and 
prevent him from engaging in his normal daily activities, 
often seeking solace in bed.  Additionally, the examiner 
noted that the headaches last from one to three days.  The 
September 2001 VA examination report notes additional 
subjective symptoms of photophobia and loss of peripheral 
vision.  A December 2005 VA examination report states that 
the veteran has a history consistent with intractable 
migraine headaches, that the frequency and severity of 
headaches as described are sufficiently severe to preclude 
employment.  The opinion also notes that triptans, the 
optimal treatment for migraines, are contraindicated by the 
veteran's history of angina.  This opinion was reiterated in 
January 2006 after the examiner reviewed the claims file.  At 
that time, the examiner further stated that the migraines 
were refractory to multiple medications. 

Thus, taking the veteran's history of frequent migraine 
headaches, his reported inability to maintain employment, the 
apparent difficulty in relieving his symptoms, and the 
December 2005 and January 2006 opinions regarding the impact 
of the migraines on the veteran's ability to obtain 
substantially gainful employment, the Board determines that a 
preponderance of the evidence is in favor of a finding that 
the veteran is unable to obtain and maintain substantially 
gainful employment due to his service-connected disability.  
Therefore, the veteran's claim of entitlement to a TDIU 
rating based on his service-connected disability of migraines 
is granted. 


ORDER

Entitlement to a TDIU rating is granted, subject to the law 
and regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


